           Case 1:21-cv-00616-RP Document 58 Filed 08/11/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

    WHOLE WOMAN’S HEALTH, et al.,         §
                                          §
                       Plaintiffs,        §
    v.                                    §            Cause No. 1:21-cv-00616-RP
                                          §
    AUSTIN REEVE JACKSON, et al.,         §
                                          §
                      Defendants.         §


               STATE DEFENDANTS’ ADVISORY TO THE COURT
                    REGARDING BRIEFING SCHEDULE


         State Defendants 1 file this advisory to inform the Court that they have

received notice of the Court’s intention to enter a revised briefing schedule, as

described in the Court’s Response to Defendants Penny Clarkston and Mark Lee

Dickson’s Petition for Mandamus, dated August 9, 2021 (the “Response”). State

Defendants hereby notify the Court and the other parties that they intend to follow

the revised briefing schedule set forth in the Court’s Response, unless the Court

gives further direction otherwise.




1      “State Defendants” include Defendants Honorable Austin Reeve Jackson,
Judge of the 114th Judicial District Court; Stephen Brint Carlton, Executive Director
of the Texas Medical Board; Katherine A. Thomas, Executive Director of the Texas
Board of Nursing; Cecile Erwin Young, Executive Commissioner of the Texas Health
and Human Services Commission; Allison Vordenbaumen Benz, Executive Director
of the Texas Board of Pharmacy; and Ken Paxton, Attorney General of Texas.
Plaintiffs have sued the State Defendants in their official capacities.
                                     Page 1 of 5
Case 1:21-cv-00616-RP Document 58 Filed 08/11/21 Page 2 of 5




                           Respectfully submitted.

                           KEN PAXTON
                           Attorney General of Texas

                           BRENT WEBSTER
                           First Assistant Attorney General

                           GRANT DORFMAN
                           Deputy First Assistant Attorney General

                           SHAWN E. COWLES
                           Deputy Attorney General for Civil Litigation

                           THOMAS A. ALBRIGHT
                           Chief - General Litigation Division

                           /s/ Benjamin S. Walton
                           BENJAMIN S. WALTON
                           Texas Bar No. 24075241
                           Benjamin.Walton@oag.texas.gov
                           CHRISTOPHER D. HILTON
                           Texas Bar No. 24087727
                           Christopher.Hilton@oag.texas.gov
                           HALIE DANIELS
                           Texas Bar No. 24100169
                           Halie.Daniels@oag.texas.gov
                           Assistant Attorneys General
                           General Litigation Division
                           BETH KLUSMANN
                           Texas Bar No. 24036918
                           Beth.Klusmann@oag.texas.gov
                           NATALIE D. THOMPSON
                           Texas Bar No. 24088529
                           Natalie.Thompson@oag.texas.gov
                           Assistant Solicitors General
                           Office of the Attorney General
                           P.O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548
                           (512) 463-2120 – Phone
                           (512) 320-0667 – Fax
                           Counsel for State Defendants


                         Page 2 of 5
        Case 1:21-cv-00616-RP Document 58 Filed 08/11/21 Page 3 of 5




                          CERTIFICATE OF SERVICE

       I hereby certify that on August 11, 2021, a true and correct copy of this
document was electronically filed using the Court’s CM/ECF system, which will send
notification of such filing to the following counsel of record:

Christen Mason Hebert                    Julie Murray
Johns & Hebert PLLC                      Richard Muniz
2028 East Ben White Blvd                 Planned Parenthood Federation of
Suite 240-1000                           America
Austin, TX 78741                         1110 Vermont Ave., NW Ste 300
(512) 399-3150                           Washington, DC 20005
chebert@johnshebert.com                  (202) 973-4997
                                         Julie.murray@ppfa.org
Attorney for all Plaintiffs              Richard.muniz@ppfa.org

                                         Attorneys for Planned Parenthood of
                                         Greater    Texas   Surgical    Health
                                         Services, Planned Parenthood South
                                         Texas    Surgical Center,    Planned
                                         Parenthood Center for Choice, and Dr.
                                         Bhavik Kumar

Stephanie Toti                           Rupali Sharma
LAWYERING PROJECT                        LAWYERING PROJECT
41 Schermerhorn Street #1056             197 Pine Street, Apt. 23
Brooklyn, NY 11201                       Portland, ME 04102
(646) 490-1083                           (908) 930-6445
stoti@lawyeringproject.org               rsharma@lawyeringproject.org

Attorneys for The Afiya Center,          Attorneys for The Afiya Center,
Frontera Fund, Fund Texas Choice,        Frontera Fund, Fund Texas Choice,
Jane’s Due Process, Lilith Fund for      Jane’s Due Process, Lilith Fund for
Reproductive Equity, North Texas         Reproductive Equity, North Texas
Equal Access Fund                        Equal Access Fund




                                   Page 3 of 5
       Case 1:21-cv-00616-RP Document 58 Filed 08/11/21 Page 4 of 5




Molly Duane                      Julia Kaye
Kirby Tyrrell                    Brigitte Amiri
Melanie Fontes                   Chelsea Tejada
Center for Reproductive Rights   American Civil Liberties                Union
199 Water Street, 22nd Floor New Foundation
York, NY 10038                   125 Broad Street, 18th Floor
(917) 637-3631                   New York, NY I 0004
mduane@reprorights.org           (212) 549-2633
ktyrrell@reprorights.org         jkaye@aclu.org
mfontes@reprorights.org          bamiri@aclu.org
                                 ctejada@aclu.org
Jamie A. Levitt
J. Alexander Lawrence Morrison & Lorie Chaiten
Foerster LLP                     American Civil Liberties                Union
250 W. 55th Street               Foundation
New York, NY 10019               1640 North Sedgwick Street
(212) 468-8000                   Chicago, IL 60614
jlevitt@mofo.com                 (212) 549-2633
alawrence@mofo.com               rfp_lc@aclu.org

Attorneys for Whole Woman’s Health,     Adriana Pinon
Whole Woman’s Health Alliance,          David Donatti
Marva Sadler, Southwestern Women’s      Andre Segura
Surgery Center, Allison Gilbert, MD.,   ACLU Foundation of Texas, Inc.
Brookside Women’s Medical Center PA     5225 Katy Freeway, Suite 350
d/b/a Brookside Women's Health          Houston, TX 77007
Center and Austin Women’s Health        Tel. (713) 942-8146
Center, Alamo City Surgery Center       Fax: (713) 942-8966
PLLC     d/b/a      Alamo   Women’s     apinon @aclutx.org
Reproductive     Services,   Houston    ddonatti@aclutx.org
Women’s      Reproductive   Services,   asegura@aclutx.org
Reverend Daniel Kanter, and Reverend
Erika Forbes.                           Attorneys for Houston Women’s Clinic




                                Page 4 of 5
       Case 1:21-cv-00616-RP Document 58 Filed 08/11/21 Page 5 of 5




Hacker Stephens LLP                    Mitchell Law PLLC
Heather G. Hacker                      Jonathan F. Mitchell
Andrew B. Stephens                     111 Congress, Suite 400
108 Wild Basin Rd. South               Austin, TX 78701
Suite 250                              (512) 686-3940
Austin, TX 78746                       jonathan@mitchell.law
(512) 399-3022
heather@hackerstephens.com             Attorney for Mark Lee Dickson
andrew@hackerstephens.com

Attorneys for Penny Clarkston

M. Shane McGuire
THE MCGUIRE FIRM, PC
102 N College, Suite 301
Tyler, Texas 75702
(903) 630-7154 – Phone
(903) 630-7173 – Fax

Additional attorney for Judge Austin
Reeve Jackson




                                        /s/ Benjamin S. Walton
                                  BENJAMIN S. WALTON
                                  Assistant Attorney General




                                Page 5 of 5
